Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-8, 10-15, 17-23 are presented for examination. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
I.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8, 15 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Regarding claims 1, 8, 15   Claim recites “receiving by the first information handling system, co-occurrence data correlating system characteristics, usage data and power management settings”, the terminologies are unclear and the use of this phrase which renders the claim indefinite because :

i) It is not clear whether correlating   system characteristics  is  correlating with “first one or more system characteristics” or “second one or more  system 

Examiner interprets as correlating system characteristics of one or more information handling systems of  user having a similar usage profile to the user of  information handling systems 102, 104 , of an information handling system  having similar system characteristics ..”,  as disclosed  in para[0026, 0038] of the specification document.
Hence the dependent claims 3-7, 10-14, 17-20 are rejected on the same basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 



Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et.al.(U.S Patent Application Publication 2019/0305597; hereinafter “Venkatraman”; Reference cited as prior art in previous office action) in view of Srinivasan et al. (U.S Patent Application Publication 2018/0120923) 

Regarding claims 1, 8, 15 Venkatraman, teaches a method for information handling system power management, comprising [0018]: 
receiving, by a first information handling system, with first one or more system characteristics user profile data associated with a user profile that was generated based on usage of a second information handling system with second one or more system characteristics [0018; “Device 12 and device 24 may be associated with the same user account. Further, if permitted by the user, a cellular telephone or other device 10 may transmit information to a computer (e.g., one of devices 10) that is associated with an online service provider (e.g., a cloud service that facilitates communications between devices 10)”, 0029; each device 10 may gather information on battery charge state, whether the device is powered or has been turned off, whether the device has been placed in a low-power normal sleep state or has been placed in a deep extremely low power state, may gather information on the current time and/or date, may gather information on device location ..”, 0047; ( i.e each device with associated system characteristics); “..  During the operations of block 84, devices 10 i.e. a device receiving usage history of one or more users from other devices in the network. The usage information associated with the user account corresponds to the user profile data)]; 
        adjusting one or more power management settings of the first information handling system based, at least in part, on the user profile data , the first one or more system characteristics of the first information handling system, and the c-occurrence data.[ “..battery charging settings...” 0006; “Battery charging parameters in system 8 can be adjusted based on usage history information and other information  ... 0035, (i.e the battery charging parameters / charging settings to control the power state of the device corresponds to the power management settings) ; 0050; usage history information from shared devices and/or devices associated with other users may be gathered for use in adjusting charging settings for any of the user's devices, as permitted by the user(s) as discussed above.. “, 0051;” the maximum amount of charge placed on battery 58 can vary. It may be observed, for example, that a user's first watch is not used all day when a user's second watch (or a second watch associated with a family member) is placed on a wireless charging mat the previous evening.  In response to detecting that the second watch is on the mat, the first watch may be charged to a relatively low charge state and can be placed in a sleep mode or turned off once charged to help enhance battery health”, 0053; (i.e adjusting the charging settings for the first watch based on comparing the usage information of the second watch and the battery health / level of the first watch)].

Further Venkatraman discloses,
      a processor [ This control circuitry may include processing circuitry associated with microprocessors, power management units, baseband processors, digital signal processors, microcontrollers, and/or application-specific integrated circuits with processing circuits.”, 0022]; 
    a memory [“non-volatile memory such as non-volatile random-access memory (NVRAM), one or more hard drives (e.g., magnetic drives or solid state drives),” 0023], as recited in claim 8.  
However Venkatraman does not expressly disclose, 
receiving by the first information handling system, co-occurrence data correlating system characteristics, usage data and power management settings.

 In the same field of endeavor (e.g. a supervisory control system provides power management based on usage patterns and user preference information of an electronic device), Srinivasan teaches,
receiving by the first information handling system, co-occurrence data correlating system characteristics, usage data and power management settings[ “ The device 102 is an electronic device with an OS and one or more system hardware components (not shown) that are capable of transitioning between one or more high power modes and low power modes…”, 0022; “The power management arbitrator may transition system ( i.e the time-out period value setting corresponds to the power management setting)… the setting operation may rely on a remote system to supply a” timeout period value to the power management arbitrator based on information collected from other electronic devices that exhibit similar hardware component configurations and/or usage patterns to the electronic device.”, 0080; ( i.e the electronic device receiving the time-out period value settings  from other devices having similar hardware configurations, usage pattern. Hence receiving the co-occurrence data of similar device correlating the hardware configurations, usage pattern , time-out period value)].
 Further Srinivasan also teaches,  
        adjusting one or more power management settings of the first information handling system based, at least in part, on the user profile data, the first one or more system characteristics of the first information handling system[, and the c-occurrence data[ “.. The GUI interface 502 may be part of an OS executing on the electronic device or another application executing on the electronic device configured to manage user preferences on power management of the electronic device.”, 0068 Fig.5; “The power management user preference panel 512 states a user preference to transition the video  “A determining operation 604 determines a usage pattern of the hardware component by the one or more applications based on the operational information received in receiving operation 602.”, 0079-0080; (i.e setting / adjusting the time-out period to control the power state of different hardware components based  at least in part on the user preferences, system characteristics and similar devices having the same hardware component configurations/ usage patterns)]
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Venkatraman with Srinivasan. Srinivasan’s teaching  of controlling  the power mode  of hardware components by setting time-out period based on usage patterns  will substantially improve Venkatraman’s system to   preserve battery life by transitioning the components to a low power mode based on usage pattern or user preference .
      Regarding claims 3, 10, 17 Venkatraman discloses wherein the received user profile data comprises usage data associated with the user profile collected from the second information handling system [0018; 0050; Fig.3].  
Regarding claims 5,12 Venkatraman discloses , monitoring usage of the first information handling system ; and further adjusting the one or more power management settings based on the monitored usage of the first information handling system[0054; (i.e. changing the charging rate/ charging settings based on the usage of the device)].  
Regarding claims 6, 13, 19 Venkatraman discloses wherein the one or more power management settings comprise at least one of: 
a battery charge policy [“battery charging settings”, 0006; and 
a system power consumption management policy.  
Regarding claims 7, 14, 20 Venkatraman discloses, wherein the system characteristics comprise at least one of: 
a battery health; 
a system power consumption ranking; and
 a battery capacity [0053; 0060].  

Regarding claim 21, Srinivasan teaches wherein the co-occurrence data correlates certain power management settings that match usage data associated with the user profile data [0068; 0080].  
Regarding claim 22, Venkatraman teaches wherein adjusting one or more power management settings comprises adjusting a first charging policy for the first information handling system to a value different from a second charging policy of the user profile data for the second information handling system [“..battery charging settings..”, 0036; 0040]based on the first one or more system characteristics of the first information handling system specifying a first battery status [0050-0051; 0053] and based on co-occurrence data specifying the second charging policy for users corresponding to the user profile data[ “…information from multiple devices 10 and/or information associated with one or more users is gathered and processed to determine a satisfactory charging scheme…”, 0040; 0042].  


Regarding claim 23,  Srinivasan teaches wherein the co-occurrence data maps power management settings that have been applied in information handling systems with similar system characteristics as the first one or more system characteristics of the first information handling system when associated with user profiles including similar usage data as usage data of the user profile data[ 0073; 0079-0080].

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Srinivasan  as applied to claims 1, 8, 15 Salajegheh et al. (U.S Patent Application Publication 2016/0103996; hereinafter “Salajegheh”) 

Regarding claims 4, 11, 18 Venkatraman discloses the limitations outlined in claims 1, 8, 15.
Receiving user profile data based on usage data associated with the user profile [0018; 0029; 0050] 

However Venkatraman does not expressly disclose wherein the received user profile data comprises a user persona classification determined based on usage data associated with the user profile.  

 In the same field of endeavor ( e.g. generate user-persona information that characterizes the user based on user's activities, device usage patterns, etc.to Salajegheh teaches , 
  a user persona classification determined based on usage data associated with the user profile.  [“the computing device processor may be configured to identify a user (or users) of the device, generate user-persona information that characterizes the personality, activities, preferences, personality traits, device usage patterns, habits, moods, emotional states, etc. of the identified user(s), and use the user-persona information to identify the factors or features of the computing device that are most relevant to determining whether a detected/monitored device behavior is consistent with the ordinary usage patterns of that device by the identified user.”, 0029; “...  The device processor may be configured to generate a user-specific classifier model based on user-persona information that is collected, computed, or generated in the computing device”, 0044].

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Venkatraman in view of Srinivasan with Salaijegheh. Salaijegheh’s teaching of determining the user persona classifying model based on various activities of a specific user will substantially improve Venkatraman in view of Srinivasan’s system to improve the processor’s performance by decreasing the number of device features that are being monitored or analyzed and improve the device’s security based on the user – persona information without compromising the user's privacy [0031-0032].
Response to Arguments
          Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the arguments do not apply to Venkatraman in view of Srinivasan references being used in the current rejection.
        


Conclusion

      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Clapper U.S Patent Application Publication 2002/0171679, teaches An apparatus and method for a device to boot as though it were another device.  The various devices have published personas describing their operation.  A persona selection interface enables a user to select a remote device as which 
the local device should reboot. 
Chao et al. U.S Patent Application Publication 2020/0209939, teaches power mode switching of a computer host, in particular to a power mode management system, a method for providing a power mode parameter combination, a method for updating a power mode parameter combination, a computer software and a storage medium. 
 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GAYATHRI SAMPATH/           Examiner, Art Unit 2187  

/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187